Citation Nr: 0804420	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
bilateral blindness is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
bilateral blindness has not been secondarily caused by or 
aggravated by any service-connected condition.


CONCLUSION OF LAW

Bilateral blindness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, service records show that the veteran served in 
the Republic of Vietnam from April 1966 to February 1967.  
The veteran's June 1965 active duty entry physical revealed 
that he had normal eyes and bilateral vision of 20/200 
correctable to 20/20.  It was noted that the veteran wore 
glasses.  Service treatment records show that in 
December 1965 and August 1966 an optometrist updated the 
veteran's eye prescription.  In his December 1969 re-
enlistment physical, the examiner stated that the veteran had 
normal eyes and that right eye vision was 20/100 correctable 
to 20/40, and left eye vision was 20/70 correctable to 20/40.  
A treatment note from May 1970 indicated that the veteran 
complained of eye trouble.  The December 1970 separation 
examination report stated that the veteran had normal eyes 
with vision of 20/100 in the right eye and 20/70 in the left 
eye, correctable bilaterally to 20/40.  The examiner also 
noted that the veteran's defective vision was not considered 
disabling.

A subsequent military exam performed in June 1975 while the 
veteran was re-enlisting in the reserves indicated that the 
veteran had normal eyes.  His vision was noted to be 20/70 
bilaterally correctable to 20/30 bilaterally.  A June 1976 
military exam also indicated that the veteran had normal 
eyes.  This report stated that his vision was 20/100 
bilaterally correctable to 20/40 bilaterally.

A private consultation report from J.A.C., M.D., dated 
January 2002 stated that the veteran had bilateral optic 
nerve atrophy of unknown etiology.  It was also observed that 
the veteran had myelinated nerve fibers around nerves in his 
right eye, but it was noted to be a normal variant.  Private 
medical correspondence from C.J.T., M.D., F.A.C.S., an 
ophthalmologist, dated in March 2002, noted that the veteran 
had no family history of optic atrophy or visual problems.  
It was noted that the veteran was unable to pass a physical 
examination for the Capitol Police in 1974.  The examiner 
opined that the veteran was myopic in both eyes, and he 
stated that the veteran's visual difficulties dated back to 
at least 1974 if not before.  He also stated that the 
veteran's vision problems were probably related to his 
service in Vietnam.  In October 2002, Dr. T. stated that the 
veteran was legally blind.  Private treatment records from 
January 2003 through March 2004 revealed that the veteran was 
treated for bilateral optic nerve atrophy of unknown 
etiology.

Private medical correspondence from C.E.G., M.D., an 
ophthalmologist, dated in February 2003, indicated that the 
veteran had a history of optic nerve atrophy bilaterally 
since 1974 when he was unable to pass a Capitol Police 
Department eye examination.  It was noted that the veteran 
related that he was told of the atrophy and that the etiology 
was unknown.  The veteran also reported that his vision had 
been decreasing over the previous 10 years.  The examiner 
provided diagnoses of optic nerve pallor with atrophy 
bilaterally and diabetes without evidence of retinopathy.  
The examiner opined that there may be an association with the 
veteran's tour of duty, but it would be difficult to 
establish unless there was a documented eye examination.

In March 2004, Dr. C.J.T. stated that the veteran's 
"blindness is more likely then not attributed to his 
Diabetes Mellitus Type II" (emphasis in the original).  He 
opined that the veteran's blindness was a result of the 
atrophy of the optic disk in the veteran's eyes.  He also 
opined that the veteran's optic atrophy was a direct result 
of his being exposed to herbicides in Vietnam.

On VA fee-basis examination in July 2004 for diabetes, the 
examiner stated that the veteran had no eye complications due 
to diabetes.  She noted that the veteran was legally blind 
but opined that his blindness was secondary to optic 
neuritis.  On VA fee-basis examination of the veteran's eyes 
in August 2004, H.Q.D., M.D., an ophthalmologist, stated that 
the veteran was legally blind due to optic atrophy in both 
eyes.  It was also noted that there was no evidence of 
background diabetic retinopathy.

Dr. C.J.T. stated in January 2005 that he first saw the 
veteran in October 2002 and found him to be legally blind.  
It was noted that the veteran stated he was in the military 
from 1965 to 1970 and served in Vietnam.  The veteran also 
told him that he was unaware of any visual problems until he 
tried to join the Capitol Police Force.  At that time, the 
veteran stated that an examination revealed that he had optic 
atrophy in both his eyes.  The examiner stated that it was 
his firm conviction that the veteran's severe loss of vision 
was the result of being exposed to herbicides in Vietnam, 
that the visual disability dated back to 1970 or before, and 
that the problems were definitely related to service in 
Vietnam.

In a July 2005 letter to his Senator, the veteran stated that 
he first noticed his eyesight worsening in 1976, but he did 
not think much of it at the time.  The veteran also stated 
that after he was labeled as legally blind in 2002, Dr. 
C.J.T. recommended that he apply for VA disability 
compensation.

On VA fee-basis examination in May 2007 by N.E., M.D., the 
ophthalmologist stated that the veteran noted pain with 
decreased vision five years previously.  It was noted that he 
was told at that time that he had atrophy of the optic nerve 
head bilaterally.  No signs of diabetic retinopathy were 
observed.  The physician noted that the veteran was legally 
blind bilaterally secondary to optic atrophy.  In an undated 
addendum to his opinion, the physician stated that it was his 
medical opinion that the etiology of the veteran's optic 
atrophy and related blindness was unknown.  It was further 
noted that there was no examination or test that could be 
performed that would show definitively that the veteran's 
condition was causally related to herbicide exposure.  In a 
second undated addendum, the examiner opined that the 
veteran's disability was not due to herbicide exposure.  He 
further observed that the diagnosis of optic atrophy was 
first made in 2002 according to the records in the claims 
file.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's bilateral blindness is not a result of any 
established event, injury, or disease during active service.  
All treatment reports of record agree that the veteran's 
current bilateral blindness is a result of optic nerve 
atrophy of unknown etiology.  The veteran's entry physical 
documented his nearsightedness.  Although the service 
treatments show that the veteran complained of eye trouble in 
May 1970, the trouble apparently resolved as the 
December 1970 separation physical documented normal eyes and 
nearsightedness.  Other service examinations conducted in 
June 1975 and June 1976 also indicated that the veteran had 
normal eyes except for nearsightedness.  Without evidence of 
symptomatology present during active service or a continuity 
of symptoms after active duty, service connection for 
bilateral blindness cannot be granted on a direct basis.

According to the evidence of record, the veteran's bilateral 
optic nerve atrophy was first diagnosed in January 2002-over 
30 years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board has carefully 
considered the veteran's reports to Dr. C.J.T. and Dr. C.E.G. 
that he was first told of his optic nerve atrophy when he was 
turned down for the Capitol Police in 1974.  However, the 
veteran's assertions are not supported by the medical 
evidence of record.  There are no medical records documenting 
the diagnosis of optic nerve atrophy in 1974.  The Board 
finds the military examinations of June 1975 and June 1976 
persuasive that the veteran had normal nearsighted eyes in 
the mid-1970's because the examinations were performed by 
competent medical personnel and the records were created 
contemporaneously with the exams.

The Board has also carefully considered the repeated 
assertions by Dr. C.J.T. that the veteran's loss of vision 
was definitely related to his service in Vietnam.  The Board 
has also noted Dr. C.E.G.'s opinion that the veteran's 
disorder may be related to his service in Vietnam.  However, 
neither private doctor reviewed the veteran's service records 
or medical documents from the time.  The doctors formed their 
opinions based on the veteran's recounted history.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the March 2002, 
March 2004 and January 2005 letters from Dr. C.J.T. and the 
February 2003 letter from Dr. C.E.G. provide competent 
medical evidence regarding the veteran's current symptoms, 
they do not provide a competent medical nexus between those 
symptoms and any established event, injury, or disease from 
active service as they rely on the veteran's unsubstantiated 
account of his medical history.  Additionally, Dr. C.E.G. 
used the word "may" to qualify his opinion.  The Court has 
held that the use of equivocal language such as "may" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).

The Board has considered whether service connection could be 
granted secondary to the veteran's service-connected diabetes 
mellitus, type II.  Unfortunately, all of the medical 
evidence of record indicates that there is no diabetic 
retinal retinopathy.  Without evidence of a causal link 
between the veteran's service-connected diabetes and his 
bilateral blindness, service connection cannot be granted on 
a secondary basis.

The veteran has also claimed that he should be granted 
service connection for bilateral blindness secondary to 
herbicide exposure.  The veteran's service in Vietnam has 
been verified and his exposure to herbicides conceded.  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  However, optic 
nerve atrophy is not on the statutory list of diseases for 
which service connection can be presumed due to exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The published 
notification of the final rule which excluded optic nerve 
atrophy as a presumptive disease based on herbicide exposure 
in the Republic of Vietnam was based upon the findings of the 
National Academy of Sciences (NAS).

Dr. C.J.T. asserted in his March 2004 letter that a common 
cause of optic atrophy was constant exposure to toxins.  
However, he provided no reasons or bases for his conclusion.  
As he did not cite any scientific studies as a basis for his 
opinion, the Board finds his opinion to be of less persuasive 
value concerning any connection between herbicide exposure 
and optic nerve atrophy.

While the veteran may sincerely believe he has bilateral 
blindness as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral blindness is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


